DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “is expressed with reference to” in line 3. It is not clear this is meant to encompass.
Claims 2-10 inherit the deficiencies of claim 1 and are likewise rejected. 
Claim 4 recites the limitation "the dose between the corner points of the voxel" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “is expressed with reference to” in line 2. It is not clear this is meant to encompass.
Claim 11 recites the limitation “is expressed with reference to” in line 5. It is not clear this is meant to encompass.
Claims 12-20 inherit the deficiencies of claim 1 and are likewise rejected. 
Claim 14 recites the limitation "the dose between the corner points of the voxel" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “is expressed with reference to” in line 2. It is not clear this is meant to encompass.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps that can be considered as a mental process carried out in a physician’s mind when planning treatment or as certain methods of organizing human activity. This judicial exception is not integrated into a practical application because as currently written the claims do not amount to anything more than mental steps specified at a high level of generality (MPEP 2106.04(a)(2)). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than 
With regards to the abstract idea, the steps disclosed can be performed by a human mind. The lack of specificity with regards to the components of the steps makes the claim recite a generic mental process that does not have components that can be considered significantly more than the abstract idea. 
Claims 2, 7, 8, 12, 15, 17, and 18 do not recite limitations that can be considered as significantly more than the abstract idea and thus also rejected under 35 U.S.C. 101. 

Allowable Subject Matter
Claims 1, 2, 7, 8, 11, 12, 17, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph,  set forth in this Office action.
Claims 3-6, 9, 10, 13-16, and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claims 1 and 11, the closest prior art found was US 2017/0091387 (Kuusela et al., hereinafter Kuusela). However, the art does not state computing a gradient element with the following steps:
identifying a set of voxels of interest, wherein the set of voxels of interest includes at least some voxels that are intersected by the threshold isodose surface;

determining, for each voxel of interest, a local contribution to the gradient element based at least in part on the gradient of the dose distribution. 
Claims 2-10 and 11-20 are dependent on allowable matter from claims 1 or 11 and would be allowable once the 101 rejection is overcome.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JOSHUA DARYL D LANNU/            Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791